Case 1:20-cv-23598-KMW Document 34-1 Entered on FLSD Docket 04/15/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHER DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   ERIC MATUTE CASTRO, on his own
   behalf and as the representative of his
   minor son, R.Y.M.R.
                                Plaintiffs,
                           v.                                Case No. 1:20-CV-23598-KMW
   UNITED STATES OF AMERICA,
                                Defendant.



                      [PROPOSED] ORDER SCHEDULING MEDIATION

          The mediation conference in this matter shall be held with Ellen Leesfield on September

   1, 2021 at 10:00 am at the offices of Stumphauzer Foslid Sloman and Kolaya, PLLC, 2 South

   Biscayne Blvd., Suite 1600, Miami, Florida.

          ENTERED this __ day of April, 2021.

                                                      _________________________________
                                                      U.S. District Judge Kathleen M. Williams

   Copies furnished:
   All counsel of record
